

115 HRES 812 IH: Supporting quality of life for prostate cancer patients.
U.S. House of Representatives
2018-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 812IN THE HOUSE OF REPRESENTATIVESApril 10, 2018Mr. Paulsen (for himself and Mr. Payne) submitted the following resolution; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Ways and Means, and Veterans' Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedRESOLUTIONSupporting quality of life for prostate cancer patients. 
Whereas an estimated 164,690 men will be diagnosed with prostate cancer in 2018 adding to the estimated more than 2,900,000 men currently living with prostate cancer in the United States;  Whereas approximately 15 percent of men will be diagnosed with prostate cancer during their lifetime and prostate cancer is the second leading cause of death in men in the United States;  
Whereas African-American males suffer from a 60-percent higher incidence of prostate cancer than White males and have an almost 250-percent higher mortality rate than White males;  Whereas certain veterans populations may have nearly twice the incidence of prostate cancer as the general population of the United States;  
Whereas there are a number of options available to men to treat prostate cancer, including radiation, hormone therapy, chemotherapy, and a radical prostatectomy;  Whereas many men who undertake these treatment options for their prostate cancer will experience significant side effects including incontinence and impotence;  
Whereas the side effects of prostate treatment can negatively affect a prostate cancer survivor’s quality of life and contribute to depression and anxiety;  Whereas the spouse or partner of the prostate cancer survivor is emotionally impacted as the intimacy of the relationship can become strained;  
Whereas prostate cancer survivors suffering from the side effects of treatment deserve access to the prosthetic urologic interventions and reconstructive surgeries that can restore the patient to a physical state similar to that prior to the prostate cancer treatment;  Whereas the need for these urologic restoration products can also be a last line of intervention for patients suffering from diabetes, cardiovascular disease, Parkinson’s disease, or multiple sclerosis; and  
Whereas Medicare and the Veterans’ Administration currently cover medical devices such as artificial urinary sphincters and penile prosthesis: Now, therefore, be it That it is the sense of the House of Representatives that Congress should protect Medicare or Veterans’ Administration benefits for medical device treatments for male incontinence and impotence that result from treatment for prostate cancer, diabetes, cardiovascular disease, Parkinson’s disease, or multiple sclerosis and that any such coverage decisions should be based on data and made after careful review by medical experts with a critical eye toward the impact of coverage decisions on the Medicare and Veterans’ Administration populations. 
